DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-7 in the reply filed on 3/21/2022 is acknowledged.  The traversal is on the ground(s) that the Office action did not address some of the features of claim 1 which also form part of the special technical feature. This is not found persuasive because the features to which applicant refers have not been shown to be critical to produce the tobacco extract of claim 8. Applicant attempts to show that omitting one step of the claimed process may result in a different composition. However, applicant has not shown that extractions using supercritical fluids as opposed to other extraction methods, such as an extraction directly using an entrapment solvent such as a polyol or an extraction in which the tobacco material is ground up and allowed to sit in water to release the tobacco components.
The requirement is still deemed proper and is therefore made FINAL. Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/21/2022.

Information Disclosure Statement
The information disclosure statement filed 3/22/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, copies of JP-S62176504, EP 1915064 A2, EP 2560509 A1, EP 2727477 A2, Application and File History for U.S. Application No. 16/614,111, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,119, filed 15 November 2019, Inventor Helena Digard, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,267, filed 15 November 2019, Inventor Helena Digard, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,269, filed 15 November 2019, Inventor Helena Digard, as available on PAIR at www.uspto.gov, Application and File History for U.S. Application No. 16/614,274, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov, and Application and File History for U.S. Application No. 16/614,276, filed 15 November 2019, Inventor Marina Sintyureva, as available on PAIR at www.uspto.gov, and Office Action for Japanese Application No. 2019-562889, mailed on December 8, 2020, 6 pages are provided. Additionally, only an English translation that does not include the original Japanese language document is provided for Office Action mailed 2 February 2021 for Japanese Application NO. 2019-562273, 12 pages is provided.
The information disclosure statement filed 3/22/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. Specifically, fragmentary portions WO 2018/210675, WO 2018/210676, WO 2018/210677, WO 2018/210680, and WO 2018/210681 are provided (accompanied by other documents that are not part of the WIPO publication but nevertheless feature the WIPO publication number) but are not listed on the Information Disclosure Statement. Additionally, an Office Action for Japanese Application No. 2019-562289, mailed on December 8, 2020, 6 pages is provided but is not listed on the Information Disclosure Statement.
The information disclosure statement filed 3/22/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no concise explanations of relevance are provided for DE 554139 and JP-S519838. Although JP-S519838 is mentioned in the Office Action for Japanese Application No. 2019/562384, the Office Action does not explain the relevance of this document.
Specification
The amendment filed 11/15/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 5/9/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
The use of the terms Drambuie (page 5, line 19), Aqualab (page 8, line 14), and Gemini Rheometer (page 8, line 15), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The trade name and/or mark Drambuie is used without accompanying generic terminology (page 5, line 19), and no space is present between a numerical value and its associated number (page 8, line 13, page 8, line 15, page 8, line 22, page 8, line 23).
Appropriate correction is required.

Claim Interpretation
The following special definitions in applicant’s specification have been noted and will be used wherever the terms appear:
Tobacco extract: Entrapment solvent containing tobacco components (page 5, lines 8-9).
Flavor: Material which may be used to create a desired taste or aroma in a product for adult consumers (page 5, lines 14-16).
Aerosol generating agent: An agent that promotes the generation of an aerosol on heating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitations “the temperature is in the range of about 308-473K” and “the pressure is in the range of about 8-85 MPa,” and the claim also recites “the temperature is in the range of… preferably about 328-350K” and “the pressure is in the range of… preferably about 20-30 MPa,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of this Office action the claim will interpreted as if it required only the broader recitations.

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “the entrapment solvent comprises a polyol,” and the claim also recites “the entrapment solvent comprises… glycerol and/or propylene glycol,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of this Office action, the claim will be interpreted as if it required only the broader recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubbs (US 5,018,540).

Regarding claim 1, Grubbs discloses a process for the selective removal of basic materials from tobacco in which a supercritical fluid solvent is passed over tobacco to entrain tobacco and is subsequently relieved of its nicotine by a solvent (abstract). The trap is an acid containing trap and is separated from the tobacco in the extraction vessel by a porous plate (column 6, lines 63-68, figure 1, lines 1-4). The trap liquid is located below the porous plate and the tobacco is located above the plate (column 6, lines 63-68, column 7, lines 1-4). The supercritical fluid evidently passes through the porous plate since it flows through the tobacco to reach the entrapment solvent (column 3, lines 47-60). The trap is located within a vessel (page 2, lines 1-11).

Regarding claim 2, Grubbs discloses that the preferred supercritical solvent is carbon dioxide (column 4, lines 24-44).

Regarding claim 3, Grubbs discloses that the process occurs at a temperature of 70 °C and 260 atmospheres (column 7, lines 1-4), both within their respectively claimed ranges.

Regarding claims 4 and 5, Grubbs discloses that the entrapment solvent is PG (column 18, table 8, run no. 42) or propylene glycol (column 10, lines 62).

Regarding claim 6, Grubbs discloses that nicotine is removed by the process (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 7,726,320) in view of Grubbs (US 5,018,540).

Regarding claims 1 and 7, Robinson discloses a smoking article possessing a form of tobacco in a cigarette (abstract) having a tobacco rod in the form of tobacco cut filler in intimate contact with an aerosol forming material such a propylene glycol (column 7, lines 51-62) and a flavorful tobacco extract (column 11, lines 49-67, column 12, lines 1-38). The aerosol forming material and tobacco are positioned within a cartridge (column 6, lines 61-67, column 7, lines 1-2) to produce smoke having acceptable sensory and organoleptic properties in the smoking article (column 16, lines 3-23). The tobacco can be produced using an extraction process (column 11, lines 49-67, column 12, lines 1-38). Robinson does not explicitly the specific extraction process used.
Grubbs teaches a process for the selective removal of basic materials from tobacco in which a supercritical fluid solvent is passed over tobacco to entrain tobacco and is subsequently relieved of its nicotine by a solvent (abstract). The trap is an acid containing trap and is separated from the tobacco in the extraction vessel by a porous plate (column 6, lines 63-68, figure 1, lines 1-4). The trap liquid is located below the porous plate and the tobacco is located above the plate (column 6, lines 63-68, figure 1, lines 1-4). The supercritical fluid evidently passes through the porous plate since it flows through the tobacco to reach the entrapment solvent (column 3, lines 47-60). The acid in the trap is provided with a support medium such as tobacco filler or reconstituted leaf materials (column 5, lines 5-16) that is enriched with tobacco from the support (column 9, lines 15-20), and that the entrapment solvent is PG (column 18, table 8, run no. 42) or propylene glycol (column 10, lines 62). Grubbs additionally teaches that process migrates flavor and aroma components from one tobacco substrate to a second tobacco substrate (column 2, lines 44-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco filler of Robinson with the tobacco filler having migrated flavors of Grubbs. One would have been motivated to do so since Robinson discloses tobacco filler produced using an extraction process and Grubbs teaches a tobacco extract that migrates tobacco flavor to tobacco filler.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14-15 of copending Application No. 16/614,111 (hereafter referred to as Sinyureva ‘111). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Sintyureva ‘111 claims contacting tobacco with an extraction solvent in a first chamber such that tobacco components are extracted from the tobacco into the extraction solvent, wherein the extraction solvent is a supercritical fluid in the first chamber, passing the extraction containing solvent containing tobacco components along a line towards a second chamber, wherein the tobacco components are released from the extraction solvent by transfer to subcritical conditions and are dissolved in the entrapment solvent (claim 1). 

Regarding claim 2, Sintyureva ‘111 claims the extraction solvent comprising carbon dioxide (claim 2).

Regarding claim 3, Sintyureva ‘111 claims the temperature being in the range of about 308-473K and the pressure being in the range of about 8-85 MPa (claim 3).

Regarding claim 4, Sintyureva ‘111 claims the entrapment solvent comprising an aerosol generating agent (claim 4).

Regarding claim 5, Sintyureva ‘111 claims the entrapment solvent comprising a polyol (claim 5).

Regarding claim 6, Sintyureva ‘111 claims the tobacco components nicotine and tobacco aromas and flavors (claim 7).

Regarding claim 7, Sintyureva ‘111 claims providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article (claim 8).

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/614,269 (hereafter referred to as Digard). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Digard claims contacting tobacco with an extraction solvent such that tobacco flavor and/or aroma components are extracted from the tobacco into the solvent, separating the residual tobacco solids from the supercritical extraction solvent containing tobacco components, and exposing the extraction solvent containing tobacco components to conditions in a vessel at which the extraction solvent is subcritical, thereby releasing the tobacco components from the extraction solvent such that they are dissolved in the entrapment solvent (claim 1).

Regarding claim 2, Digard claims that the extraction solvent comprises carbon dioxide (claim 4).

Regarding claim 3, Diagrd claims that the temperature is in the range of about 308-473K and the pressure is in the range of about 8-85 MPa (claim 5).

Regarding claim 4, Digard claims that the entrapment solvent comprises an aerosol generating agent (claim 1).

Regarding claim 5, Digard claims that the entrapment solvent comprises a polyol (claim 6).

Regarding claim 6, Digard claims that tobacco flavor and/or aroma components are extracted from the tobacco into the solvent (claim 1).

Regarding claim 7, Digard claims providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article (claim 8).

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/614,274 (hereafter referred to as Sintyureva ‘274). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Sintyureva ‘274 claims a method of making a tobacco extract comprising providing tobacco and an entrapment solvent in a partitioned vessel, wherein the tobacco and entrapment are separated by a partition, flowing a supercritical extraction solvent through the vessel, wherein the extraction solvent and any dissolved substances can pass through the partition, whereby tobacco components are extracted from the tobacco into the extraction solvent and carried across the partition, wherein the extraction solvent contacts the entrapment solvent and the tobacco components are transferred from the extraction solvent into the entrapment solvent (claim 1). The vessel conditions are altered such that the extraction solvent is subcritical, thereby separating the extraction solvent and any remaining dissolved tobacco components, at least some of which are subsequently dissolved in the entrapment solvent (claim 3).

Regarding claim 2, Sintyureva ‘274 claims the extraction solvent comprising carbon dioxide (claim 4).

Regarding claim 3, Sintyureva ‘274 claims the temperature being in the range of about 308-4073K and the pressure being in the range of about 8-85 MPa (claim 5).

Regarding claim 4, Sintyureva ‘274 claims the entrapment solvent comprising an aerosol generating agent (claim 6).

Regarding claim 5, Sintyureva ‘274 claims the entrapment solvent comprising a polyol (claim 7).

Regarding claim 6, Sintyureva ‘274 claims the tobacco components including one or more of nicotine and tobacco aromas and flavors (claim 8).

Regarding claim 7, Sintyureva ‘274 claims providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is configured for use in a smoking article (claim 1).

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-14 of copending Application No. 16/614,276 (hereafter referred to as Sinyureva ‘276). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Sintyureva ‘276 claims a method of making a tobacco extract comprising contacting tobacco with an extraction solvent such that tobacco components are extracted from the tobacco into the solvent, wherein the extraction solvent comprises a supercritical fluid, separating residual tobacco solids from the supercritical extraction containing tobacco components by transferring the supercritical extraction solvent to a vessel, exposing the extraction solvent containing the tobacco components to conditions in the vessel at which the extraction solvent is subcritical, thereby releasing the tobacco components from the extraction solvent, and then flowing an entrapment solvent through the vessel, which extraction solvent dissolves the tobacco components (claim 1).

Regarding claim 2, Sintyureva ‘276 claims the supercritical fluid comprising carbon dioxide (claim 2).
Regarding claim 3, Sintyureva ‘276 claims the temperature being in the range of about 308-473K and the pressure being in the range of 8-85 MPa (claim 3).

Regarding claim 4, Sintyureva’276 claims the entrapment solvent comprising an aerosol generating agent (claim 1).

Regarding claim 5, Sintyureva ‘276 claims the entrapment solvent comprising a polyol (claim 4).

Regarding claim 6, Sintyureva ‘276 claims the tobacco components including one or more of nicotine and tobacco aromas and flavors (claim 5).

Regarding claim 7, Sintyureva ‘276 claims providing the entrapment solvent containing dissolved tobacco components in a cartridge, wherein the cartridge is considered for use in a smoking article (claim 6).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747